Citation Nr: 0013205	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-31 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, claimed as recurrent diarrhea and rectal bleeding.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from September 1971 to July 
1978 and from September 1990 to June 1991, with duty in the 
Southwest Asia theater of operations.

This appeal arises from December 1994 and May 1995 rating 
decisions denying service connection for gastrointestinal 
disorder to include diarrhea, fungal dermatitis, nosebleeds, 
and a bilateral knee disorder.  

In August 1997, the Board of Veterans' Appeals (Board) denied 
service connection for chronic nosebleeds and remanded to the 
RO the bilateral knee disorder, fungal dermatitis, and 
gastrointestinal disorder claims.  In May 1999, service 
connection for dyshidrotic eczematous dermatitis and 
bilateral impairment of the knees was granted, each 
separately rated as 10 percent disabling.  Thus, the matters 
in controversy associated with those claims have been 
resolved.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
38 U.S.C.A. § 7105(d)(5) (West 1991).  The denial of service 
connection for a gastrointestinal disorder was confirmed and 
continued.  That matter has been returned for appellate 
review.

In April 2000, the veteran stated that increased pain 
associated with his knee disorder was related to psoriatic 
plaques and his disorders of the hands had increased in 
severity.  Considering the foregoing, the veteran may wish to 
pursue claims associated with his knee and hand disorders.  
The matters are referred to the RO for any clarification 
and/or development deemed appropriate.

REMAND

In August 1997 the Board remanded the veteran's 
gastrointestinal disorder claim because of newly implemented 
regulations pertaining to undiagnosed illnesses of Persian 
Gulf War veterans.  See generally 38 C.F.R. § 3.317 (1999).  

In the remand, it was generally noted that the veteran was 
treated for diarrhea in service in March 1972 and November 
1975.  In 1975, the impressions were urinary tract infection 
versus ureteral stone and acute gastroenteritis.  
Gastrointestinal complaints were not expressed at separation 
from service in May 1991.  At the Persian Gulf registry 
examination in May 1994, the veteran complained of painful 
diarrhea occurring once a week after eating breakfast with 
urgency and cramping.  A corresponding lab report showed no 
parasites, salmonella or shigella of the stool specimen.  The 
Board also noted that on notice of disagreement, the veteran 
indicated that he had diarrhea during the Persian Gulf War, 
but that a treating physician at the Saudi Arabia clinic told 
him that it was "common."  The veteran stated that he 
currently had twisting pain in the abdomen, usually after 
eating breakfast, which caused an urgent need to get to the 
bathroom.  However, no specific diagnosis was made.

Based on the record, the Board reasoned a remand was 
warranted to ascertain the etiology of the veteran's 
gastrointestinal symptoms as it pertained to Persian Gulf.  
Accordingly, in the remand directives, the Board asked the RO 
to schedule the veteran for an examination by a 
gastroenterologist to determine if the gastrointestinal 
disorder was the result of Persian Gulf service.  

Pursuant to the Board's remand, a VA examination was 
conducted in June 1998.  On examination, the veteran provided 
a history of cramps, abdominal pain with associated bloating 
and rectal bleeding occurring once a week since 1990.  On 
examination, the abdomen was soft, nontender without 
hepatosplenomegaly and masses.  Bowel sounds were active.  
Rectal examination revealed Grade II and III internal 
hemorrhoids with friability.  No fissures were seen, no 
masses were palpable, and no external hemorrhoids were noted.  
The impressions were internal hemorrhoids, Grade II and III 
with friability, and history of crampy abdominal pain with 
associated soft mushy stools.  At that time, additional 
testing was recommended.  

A subsequent examination was conducted in September 1999.  At 
that examination, the veteran recalled his military history 
and the examiner noted that the veteran was examined by 
military who were unable to determine the exact etiology of 
the cramping, abdominal pain, diarrhea and rectal bleeding.  
Examination of the abdomen was essentially normal.  There was 
no pain or tenderness to palpation of the abdomen, no 
organomegaly or masses, and bowel sounds were normal.  The 
examiner then noted that the veteran did not appear for the 
sigmoidoscopy that was ordered to try to determine the 
etiology of the rectal bleeding and diarrhea.  Thus, no 
report was available for review.  In spite of the absence of 
the sigmoidoscopy, the diagnoses were diarrhea and rectal 
bleeding, due to undiagnosed illness.  After examination, the 
examiner stated that the veteran's diarrhea was due to 
undiagnosed illness.  The symptoms were recurrent diarrhea.  
Additionally, the veteran's recurrent rectal bleeding was due 
to undiagnosed illness.  The symptoms were recurrent rectal 
bleeding.

In February 2000, the RO confirmed the denial for service 
connection, reasoning that there was no evidence that the 
condition lasted for more than 6 months and the veteran did 
not report for the additional testing to determine the 
etiology of his symptoms.  By correspondence received in 
April, the veteran replied when asked to return for hospital 
tests regarding his condition, he made every attempt to meet 
his appointments.  Regarding the sigmoidoscopy, the veteran 
stated that he was not given an appointment for that test or 
told to make an appointment.  

In light of the aforementioned findings of record and 
procedural development, and, moreover, in this case, because 
the results of a sigmoidoscopy may reveal pertinent evidence 
associated with the veteran's claim, the Board is of the 
opinion that additional development is warranted.  

The Board must support its medical conclusions on the basis 
of independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject expert 
medical evidence in the record, but may reject a claimant's 
medical evidence only on the basis of other such independent 
medical evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet. App. 171, 175.  
If the medical evidence of record is insufficient, or, in the 
opinion of the BVA, of doubtful weight or credibility, the 
BVA is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  Id.

To render an equitable disposition in this matter, 
regrettably, the matter is once again remanded to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled for a 
sigmoidoscopy.  By written 
correspondence, the veteran should be 
apprised of the date, time, and location 
of the examination.  Thereafter, Dr. 
Lozano, the VA examiner from September 
23, 1999, should be furnished with a copy 
of the results.  If warranted, any 
additional development deemed appropriate 
should be accomplished.  Upon review of 
the report, the examiner should comment 
on the etiology of the rectal bleeding 
and diarrhea.  

The examiner should also specifically 
comment on whether he/she still maintains 
that the veteran's diarrhea is due to 
undiagnosed illness, whether his 
recurrent rectal bleeding is due to 
undiagnosed illness, or whether the 
veteran's symptoms are more properly 
attributable to diagnoses such as 
hemorrhoids, etc.  Reasoning for all 
conclusions reached should be provided.  

The veteran's claims file must be made 
available for the examiner's review.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the report is 
deficient in any manner, it must be 
returned to the examiner for corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  After the foregoing has been 
accomplished, the RO should consider the 
veteran's claim under all pertinent 
criteria, including 38 C.F.R. §§ 3.303, 
3.317 (1999).  If the benefit sought is 
not granted, and after completion of the 
usual adjudicative procedures, i.e., 
issuance of a supplemental statement of 
the case and affording the veteran the 
applicable time period to respond, the 
case should be returned to the Board, if 
in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


